DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shalapenok et al. (US Pat. 6,081,381).
Regarding claim 1, Shalapenok discloses an optical illumination device (apparatus of fig. 1) comprising: 
a laser light source (laser source 10 of fig. 1); 
one or more microlens arrays (Microlens array 18 of fig. 1) through which light emitted from the laser light source passes (illustrated in fig. 1); 
a moving mechanism (apparatus illustrated in fig. 2) that moves the microlens array (18) without changing an optical length from the laser light source (col. 5 lines 26-31; Rotation of lens array 18 converts the set of secondary point sources into a set of concentric circles, thus further contributing to illumination uniformity. Rotation further averages in time the random phase heterogenuieties of the microlens array, thus decreasing contrast in the speckle structure (modulation of intensity)); and 


Regarding claim 2, Shalapenok discloses wherein the microlens array (18) rotates around an axis which is perpendicular to the microlens array, and wherein the moving mechanism causes the microlens array to rotate around the axis (col. 6 lines 22-24; axis of rotation passes through the center of the rotating microlens array).

Regarding claim 6, Shalapenok discloses wherein the microlens array (18) is disposed to be perpendicular to a direction of light (illustrated in fig. 1) which is emitted from the laser light source (10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalapenok et al. (US Pat. 6,081,381) in view of Sheblee et al. (US PG Pub. 20120281258).
Regarding claim 3, Shalapenok discloses an illumination system that improves uniformity of a laser beam and provides high homogeneity of light distribution (col. 2 lines 50-58).

Sheblee discloses wherein the microlens array includes a plurality of lenses that are arranged in a spiral shape (para. 0037; matching patterns of microlenses on 120 and pinholes on 121 are constructed as a number of interleaved spiral patterns).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the microlens array of Shalapenok arranging the microlenses in a spiral shape as illustrated by Sheblee in order to improve spatial resolution (Sheblee; para. 0009). 

Claims 4, 5, 7-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalapenok et al. (US Pat. 6,081,381) as applied to claim 3 above, and further in view of Hell et al. (US PG Pub. 20050094261).
Regarding claims 4, 5 and 9, Shalapenok discloses an illumination system that improves uniformity of a laser beam and provides high homogeneity of light distribution (col. 2 lines 50-58).
Shalapenok fails to teach wherein the plurality of microlens arrays include a first microlens array and a second microlens array which are disposed to face each other, and wherein a relative position between the first microlens array and the second microlens array is fixed.
Hell discloses wherein the plurality of microlens arrays have a disc shape (microlens arrays 10 and 19 of fig. 1) include a first microlens array (9) and a second microlens array (19) which are disposed to face each other (microlenses 11 and 20 of fig. 2 face each other), and wherein a relative position between the first microlens array and the second microlens array is fixed (the microlens arrays remain fixed via the connection 32 of fig. 2).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination system of Shalapenok with the arrangement of the microlenses of Hell in order to split a bundle of rays from illuminating light into a plurality of convergent partial bundles of rays to illuminate a sample in several measurement points at the same time (Hell; para. 0031).

Regarding claim 7, Shalapenok discloses an illumination system wherein the microlens array (18) has a disc shape (illustrated in fig. 2).
Shalapenok fails to teach wherein the plurality of lenses of the microlens array are displaced from each other in position in a radial direction of the microlens array the arrows disclose a position of alignment in a radial direction of the microlens array and are displaced from each other in position in a circumferential direction of the microlens array. 
Hell discloses wherein the plurality of lenses (microlenses 11 of fig. 1) of the microlens array (microlens array 10 of fig. 1) are displaced from each other in position in a radial direction of the microlens array the arrows disclose a position of alignment in a radial direction of the microlens array (illustrated in fig. 1) and are displaced from each other in position in a circumferential direction of the microlens array (illustrated in fig. 1).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination system of Shalapenok with the arrangement of the microlenses of Hell in order to split a bundle of rays from illuminating light into a 

Regarding claim 8, Shalapenok discloses an illumination system wherein the microlens array (18) has a disc shape (illustrated in fig. 2).
Shalapenok fails to teach wherein an amount of displacement in the radial direction and an amount of displacement in the circumferential direction of neighboring lenses out of the plurality of lenses are fixed.
Hell discloses wherein an amount of displacement in the radial direction (illustrated in fig. 1) and an amount of displacement in the circumferential direction of neighboring lenses out of the plurality of lenses are fixed (the microlenses 11 of the microlens array 10 are fixed on the rotating wheel 9 of fig. 1).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination system of Shalapenok with the arrangement of the microlenses of Hell in order to split a bundle of rays from illuminating light into a plurality of convergent partial bundles of rays to illuminate a sample in several measurement points at the same time (Hell; para. 0031).

Regarding claim 10, Shalapenok discloses an illumination system wherein the microlens array (18) has a disc shape (illustrated in fig. 2).
Shalapenok fails to teach wherein the plurality of microlens arrays include a first microlens array and a second microlens array which are disposed to face each other, wherein the first microlens array includes a plurality of first lenses that are arranged in a 
Hell discloses wherein the plurality of microlens arrays (microlens arrays 9 and 19 of fig. 1) include a first microlens array (9) and a second microlens array (19) which are disposed to face each other (illustrated in fig. 2; the microlenses 11 and 20 are facing each other), wherein the first microlens array (9) includes a plurality of first lenses (11) that are arranged in a spiral shape (illustrated in fig. 1), and wherein the second microlens array (19) includes a plurality of second lenses (20) that are arranged in a spiral shape (illustrated in fig. 1).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination system of Shalapenok with the arrangement of the microlenses of Hell in order to split a bundle of rays from illuminating light into a plurality of convergent partial bundles of rays to illuminate a sample in several measurement points at the same time (Hell; para. 0031).

Regarding claim 11, Shalapenok discloses an illumination system wherein the microlens array (18) has a disc shape (illustrated in fig. 2).
Shalapenok fails to teach wherein the plurality of first lenses are displaced from each other in position in a radial direction of the first microlens array and are displaced from each other in position in a circumferential direction of the first microlens array, and wherein the plurality of second lenses are displaced from each other in position in a radial direction of the second microlens array and are displaced from each other in position in a circumferential direction of the second microlens array.

It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination system of Shalapenok with the arrangement of the microlenses of Hell in order to split a bundle of rays from illuminating light into a plurality of convergent partial bundles of rays to illuminate a sample in several measurement points at the same time (Hell; para. 0031).

Regarding claim 15, Shalapenok discloses an illumination system that improves uniformity of a laser beam and provides high homogeneity of light distribution (col. 2 lines 50-58).
Shalapenok fails to teach wherein the plurality of first lenses split the light emitted from the laser light source into a plurality of light beams, and wherein the plurality of second lenses condense the plurality of light beams output from the plurality of first lenses.
Hell discloses wherein the plurality of first lenses split the light emitted from the laser light source into a plurality of light beams (para. 0013; the microlens array for splitting the illumination light), and wherein the plurality of second lenses condense the plurality of light beams output from the plurality of first lenses (para. 0028; microlenses 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination system of Shalapenok with the arrangement of the microlenses of Hell in order to split a bundle of rays from illuminating light into a plurality of convergent partial bundles of rays to illuminate a sample in several measurement points at the same time (Hell; para. 0031).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalapenok et al. (US Pat. 6,081,381) and Hell et al. (US PG Pub. 20050094261) as applied to claim 10 above, and further in view of Eguchi et al. (JP11064789A).
Regarding claim 13, Shalapenok as modified by Hell discloses an illumination system that improves uniformity of a laser beam and provides high homogeneity of light distribution (col. 2 lines 50-58).
Shalapenok as modified by Hell fails to teach wherein arrangement of the plurality of second lenses of the second microlens array when seen in a thickness direction thereof corresponds to arrangement of the plurality of first lenses in a one-to-one manner.
Eguchi discloses wherein arrangement of the plurality of second lenses of the second microlens array (second fly eye lens 14 with respect to the light source 1 of fig. 2) when seen in a thickness direction thereof corresponds to arrangement of the plurality of first lenses (first fly-eye lens 14 of fig. 2 with respect to the light source 1) in a one-to-one manner (illustrated in fig. 2).


Regarding claim 14, Shalapenok as modified by Hell discloses wherein a relative position between one lens out of the plurality of first lenses and one lens corresponding thereto out of the plurality of second lenses is fixed (shown below in the examiners illustration of fig. 1 and also via the connector 32).

    PNG
    media_image1.png
    430
    445
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 16 is allowed.
Claim 16 was found to be allowable because the first and second microlens arrays comprises a plurality of lenses that are arranged around the axis, and an outer 

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The subject matter of claim 12 that was found to be allowable is wherein an amount of displacement in the radial direction and an amount of displacement in the circumferential direction of neighboring lenses out of the plurality of first lenses and an amount of displacement in the radial direction and an amount of displacement in the circumferential direction of neighboring lenses out of the plurality of second lenses are the same.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        22 March 2022

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882